DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 10, 2021, has been entered.
Claims 1, 4-6, 8-19, 27 and 32 are currently pending in the application.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-6, 8-19, 27 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Haas et al. (US 2011/0104238) in view of Schiffman et al. (Schiffman, S.S., Sattely-Miller, E.A., Bishay, I.E. 2007. “Time to maximum sweetness intensity of binary and ternary blends of sweeteners.” Food Quality and Preference. Vol. 18, pp. 405-415; cited on PTO-892 dated December 23, 2019)
Regarding claims 1, 8 and 9, Haas et al. teach a chewing gum composition comprising a chewing gum base and high potency sweeteners, where the high intensity sweeteners are taught to be included in combination, and include sucralose, brazzein and rebaudioside A [0061, 0079].  Regarding the sweeteners being “neat,” the instant specification defines a “neat” sweetener as not being modified to control release.  Given that Haas et al. does not require that the sweeteners in their invention be encapsulated, instead teaching that the high intensity sweetener “may be” encapsulated [0082], it would have been obvious to have included “neat” sweeteners in chewing gum based on the teachings of Haas et al.
Regarding the first and second sweeteners not demonstrating cross-adaptation, where Haas et al. teach that the high intensity sweeteners can be used in combination, and teach a first sweetener as claimed (i.e., rebaudioside A) and a second sweetener as claimed (e.g., sucralose) [0079], it would have been obvious to have utilized a first sweetener as rebaudioside A and a second sweetener as sucralose in order to provide the chewing gum of Haas et al. with the desired sweetness profile.  
Further, Schiffman et al. teach that binary blends of high intensity sweeteners are known to be provided in order to provide a mixture with temporal properties that more closely resemble those of natural sugars, as well as improving overall sensory profiles (p. 405 col. 2-p. 406 col. 1).  Therefore, given that Haas et al. teach the same sweeteners as claimed, and teach that the sweeteners may be used in combination, and where Schiffman et al. teach that it was known to combine high intensity sweeteners in order to improve the overall sensory profile of the sweetener composition, it would have been obvious to have combined sweeteners to arrive at the claimed combination through no more than routine experimentation.  
 Haas et al. teach the high intensity sweeteners present in the example compositions at 3.27% by weight (p. 7 Table 1, Ex. 1a and 1b; Table 2, Ex. 3a-3d).  Haas et al. do not specifically teach that one sweetener is present in a greater amount than another.  However, where Schiffman et al. teach that binary blends of sweeteners are known to improve the overall sensory profile of the sweetener compositions, the amount of the first sweetener is not considered to provide an unexpected result where one of ordinary skill would have been able to have adjusted the amount of the first sweetener to impart the desired sweetness to the resultant chewing gum through no more than routine experimentation.
Regarding claims 4-6, where Haas et al. speak to combinations of sweeteners, and do not require the encapsulation of the sweeteners, this is considered to render obvious “the first sweetener is released from the gum prior to the second sweetener”, “the second sweetener is released from the gum prior to the first sweetener” and the sweetener release partially overlapping.  Where neither of the first and second sweeteners are encapsulated, the release of the sweetener will be a function of their presence in the chewing gum.  Where the first sweetener is a steviol glycoside and the second sweetener is sucralose or brazzein, given that Haas et al. teach these three sweeteners, and teach that the sweeteners may be used in combination [0079], to have included combinations of these sweeteners in a chewing gum would have been obvious over the teachings of Haas et al.  Further, based on the teachings of Schiffman et al., one of ordinary skill would have had the reasonable expectation that combinations of sweeteners would provide an improved overall sensory profile.  Therefore, one of ordinary skill would have been able to have included known sweeteners in known forms in order to provide a sweetness release order as claimed.
Regarding claim 10, Haas et al. teach both rebaudioside A and sucralose for inclusion in their chewing gums [0079].  It would have been obvious to have utilized rebaudioside A as a first sweetener and sucralose as a second sweetener for the reasons set forth above with regard to claims 1, 8 and 9.
Haas et al. do not specifically teach utilizing a weight ratio of first sweetener to second sweetener of greater than 2:1.  However, Haas et al. do teach that the sweeteners can be provided in combination [0079].  Further, one of ordinary skill would have recognized that different high intensity sweeteners have different sweetness intensities and different sweetness profiles as taught by Schiffman et al.  One of ordinary skill would have, in turn, adjusted the weight of each sweetener in order to impart the desired sweetness intensity and sweetness profile to the resultant chewing gum.  These adjustments would have been routine for one of ordinary skill and are not considered to have provided an unexpected result where it was known to adjust the amounts of sweeteners in order to provide the desired sweetness profile.
Regarding claim 12, Haas et al. teach a chewing gum composition comprising a chewing gum base and first and second neat high potency sweeteners as set forth above with regard to claim 1.  Haas et al. further teach that the high intensity sweeteners can be used in a variety of distinct physical forms, including encapsulated, in order to provide a longer lasting sweetness [0082].
Regarding the first sweetener not demonstrating cross-adaptation with the second and third sweeteners, where Haas et al. teach that the high intensity sweeteners can be used in combination, and teach a first sweetener as claimed (i.e., rebaudioside A) and a second sweetener as claimed (e.g., sucralose) [0079], as well as teaching encapsulated sweeteners [0082], it would have been obvious to have utilized a first sweetener as rebaudioside A, a second sweetener as sucralose, and a third encapsulated sweetener in order to provide the chewing gum of Haas et al. with the desired sweetness profile.  
Further, Schiffman et al. teach that binary blends of high intensity sweeteners are known to be provided in order to provide a mixture with temporal properties that more closely resemble those of natural sugars, as well as improving overall sensory profiles (p. 405 col. 2-p. 406 col. 1).  Therefore, given that Haas et al. teach the same sweeteners as claimed, and teach that the sweeteners may be used in combination, and may be encapsulated, and where Schiffman et al. teach that it was known to combine high intensity sweeteners in order to improve the overall sensory profile of the sweetener composition, it would have been obvious to have combined sweeteners to arrive at the claimed combination through no more than routine experimentation.  
Regarding claims 12 and 14-19, where Haas et al. clearly allow for longer lasting sweetness their chewing gum, with the continuum being provided by mixing different encapsulated and unencapsulated sweeteners [0082], and where Schiffman et al. teach blending high intensity sweeteners to improve the overall sensory profile, it would have been obvious to have provided a combination of sweeteners as claimed in order to provide the predictable result of a chewing gum exhibiting a sweetener release in the desired order. Whether these sweeteners are provided singly, or combined such that the consumer experiences two sweeteners simultaneously, is considered an obvious matter of choice based on the flavor experience the manufacturer intends to impart.  Whether the release is separate or overlapping, the sweetener delivery is not considered to provide an unobvious contribution over the prior art, as all of the claimed sweeteners, and means of delaying their release, are known in the art and are being employed consistent with their recognized function.
Further, Applicant has not provided any evidence that the claimed combination of sweeteners provides any unexpected results where all of the claimed sweeteners are known in the prior art.
Regarding claim 13, where Haas et al. teach that the sweeteners include rebaudioside A and sucralose [0079], and where Haas et al. teach that the release of high intensity sweeteners can be controlled to provide longer lasting sweetness, including providing the sweeteners in encapsulated form [0082], it would have been obvious to have provided first, second and third sweeteners as claimed, as all of the claimed sweeteners were known to be included in chewing gums in both “neat” and encapsulated forms.
Regarding claim 27, Haas et al. teach that the high intensity sweeteners can be used in a variety of distinct physical forms known to provide the desired release characteristics, including free, encapsulated, and combinations thereof [0082], and teach that the flavor composition active ingredients are high intensity sweeteners, including sucralose [0079].  Therefore, it would have been obvious to have provided a third sweetener in the form of encapsulated sucralose where Haas et al. teach that the high intensity sweeteners can be used in a variety of distinct physical forms in order to provide a longer lasting sweetness.  This would have required no more than routine experimentation, sucralose was known to be included in chewing gums in both “neat” and encapsulated forms in order to provide the predictable result of extending the release of the sweetener.
Regarding claim 32, where Haas et al. teach the combination of sweeteners, and where Schiffman et al. speak to combining sweeteners to improve the overall sensory profile, it is considered that the chewing gum of modified Haas et al. has a consistent sweetness profile for at least the first 12 minutes of chewing.  Further, where both Haas et al. and Schiffman et al. recognize that the types and forms of sweeteners included in chewing gums will affect the length of sweetness release, it would have been well within the abilities of one of ordinary skill to have combined sweeteners as claimed in order to provide a chewing gum which has a consistent sweetness release profile as claimed.

Response to Amendment

The declaration under 37 CFR 1.132 filed August 10, 2021, is insufficient to overcome the rejection of all claims based upon Haas et al. as set forth in the last Office action because:  the declaration does not provide convincing arguments or evidence that the claimed chewing gum composition would not have been obvious over the teachings of Haas et al.
Declarant state that the claimed composition provides a “controlled release profile” which is different from the “complete release” described in Haas (¶¶ 6-7). 
This argument is not persuasive.  The present claims are to a chewing gum composition comprising first and second sweeteners in the “neat” form, along with a gum base, and where the first sweetener is present in an amount of “at least 0.7% by weight” of the chewing gum.  Haas et al. teach the same sweeteners as claimed and where they do not require that the sweeteners be encapsulated, Haas et al. are also considered to suggest the inclusion of the sweeteners in “neat” form.  By the fact that Haas et al. teach the same sweeteners as claimed, the sweeteners would provide a release profile as claimed.
Declarant notes that the claimed chewing gum does not employ wettable fillers, yet the chewing gums exhibit controlled, sequential release of neat sweeteners as claimed (¶ 8).
The examiner notes that the instant claims are to a chewing gum “comprising” the claimed ingredients, where the only ingredients specifically recited are the first and second sweetener and the gum base.  The only recited amount of a specific components is for the first sweetener.  Therefore, where Haas et al. suggest the same sweeteners for inclusion in chewing gums, the claims continue to be considered obvious over the teachings of Haas et al. as set forth above.  Declarant notes that the samples in Table 4 contain calcium carbonate, while those in Table 5 do not contain calcium carbonate.  However, the composition of the gum base in Tables 4 and 5 is not clear.  According to the instant specification at [0063] and [0065], gum base may include fillers.  Therefore, without knowing the specific composition of the gum base utilized in the Examples, it is not clear that the chewing gums in Table 5 do not contain any filler.  
Further, one of ordinary skill would have expected different combinations of sweeteners to exhibit different release profiles, as different high intensity sweeteners are known in the art to provide different sweetness release profiles as evidenced by Schiffman et al., now combined with Haas et al. in the rejection above, Tan et al. (made of record by the Examiner with the office action mailed December 23, 2019) and Deis (made of record by the Examiner with the office action mailed March 10, 2021).
Declarant goes on to state that the inclusion of sweeteners in a neat form in chewing gums typically results in faster initial release, and that it would not be expected that a consistent release profile could be achieved without the encapsulation of at least one of the sweeteners (¶ 9).
The examiner notes that the specification at [0115] and [0116] attributes the consistent release profile of the combination of Reb A and sucralose to the lack of cross-adaptation between reb A and sucralose.  The cross-adaption of the sweeteners is an inherent property of the sweeteners, and the release profile of the sweeteners will also depend on the concentrations of the sweeteners present in the chewing gum, as well as the presence (or absence) of other ingredients in the chewing gum composition.  Therefore, given all of the claimed sweeteners were known to be included in chewing gums in unencapsulated and encapsulated forms, and given that the instant claims do not limit the amount of sweeteners beyond claiming “at least 0.7% by weight” of the first sweetener, and later a weight ratio of “greater than 2:1” first sweetener to second sweetener, applicant is not considered to have demonstrated unexpected results commensurate in scope with the claims sufficient to outweigh the prima facie case of obviousness set forth in the rejection above.

Response to Arguments

Applicant's arguments filed August 10, 2021, have been fully considered but they are not persuasive.
Applicant points to the Declaration of Chia-Hua Hsu as showing the unexpected finding that the specific combination of sweeteners as claimed provides a controlled release profile from chewing gums, and that Haas is silent as to including the specifically claimed combination of sweeteners to provide a controlled-release profile as claimed (Remarks, pp. 6-7).
The Declaration was carefully considered but not found convincing to overcome a rejection over prior art of record as set forth above in the “Response to Amendment” section.
It remains that one of ordinary skill in the art would have been well aware that different sweeteners have different release profiles and would have been able to combine sweeteners in order to impart the desired sweetness to the chewing gum composition.  Evidence of record, including Deis and Tan et al., as well as Schiffman et al. relied upon in the rejection above, teaches that it was known well before the instant invention to combine multiple high intensity sweeteners to impart the desired sweetness profile to the resultant product.  Therefore, while some experimentation is required to arrive at an acceptable sweetener profile, given that applicant is using sweeteners known to be included in chewing gums, and given that the applied prior art teaches that the form of the sweetener will affect the release profile, the claimed chewing gum composition is not considered to represent an unobvious contribution over the prior art.
Applicant again argues that the examiner relies on hindsight to arrive at the claimed invention (Remarks, p. 8).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In the instant case, the claimed sweeteners are known to be included in their unencapsulated form in chewing gums.  Therefore, the claimed chewing gum composition is considered to be obvious over the applied prior art as set forth in the rejection above.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hellekant et al. (US 5,346,998) teaches brazzein high intensity sweetener was known to have a long lasting taste and contemplates mixing brazzein with other sweeteners that have a quick sweetness response (col. 2 lines 27-31).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435. The examiner can normally be reached M-F 9-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nikki H. Dees/						Nikki H. DeesPrimary Examiner, Art Unit 1791